DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2019 and 9/25/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b). 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 11, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. US PGPub. 2015/0340578 in view of Makuta US PGPub. 2004/0012964. 	Regarding claim 11, Tamaki teaches a light emitting device (21, fig. 4B) [0164] comprising:  	a light emitting element (5, fig. 4B) [0164] comprising:  	a semiconductor layered body (hereinafter called 5’, [0142]) having a light extraction surface (top surface of 5, fig. 4B; hereinafter called 5top) and an electrode-.
Regarding claim 13, Tamaki in view of Makuta teaches the light emitting device according to claim 11, further comprising a light-transmissive member (10, fig. 4B) [0135] having a lower surface at a light extraction surface side (5top) of the light emitting element (5), the lower surface having a size larger than a size of the light extraction surface (5top) of the light emitting element (5) (Tamaki et al., fig. 4B).  	Regarding claim 16, Tamaki in view of Makuta teaches the light emitting device according to claim 11, comprising a plurality of light emitting elements (fig. 4B shows two light emitting elements, 5) (Tamaki et al., fig. 4B).  	Regarding claim 17, Tamaki in view of Makuta teaches the light emitting device according to claim 11, wherein each of the external connection electrodes (34+36/35+33, fig. 5) [0060] has an area larger than that of a corresponding one of the element electrodes (30/31, fig. 6) [0059] (Makuta, fig. 5).  	Regarding claim 18, Tamaki in view of Makuta teaches the light emitting device according to claim 11, wherein each of the plurality of solders (37, fig. 5) [0060] surrounds (surrounds at least one side surface of the electrode 30/31, fig. 5) a respective one of the element electrodes (30/31, fig. 6) [0059] (Makuta, fig. 5). 	Regarding claim 19, Tamaki in view of Makuta teaches the light emitting device according to claim 11, wherein the first reflecting member (sealing member 27 in .
Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a light emitting device wherein “a lower surface of each of the pair of element electrodes, a lower surface of each of the plurality of solders and a lower surface of the first reflecting member are in the same plane” as recited in claim 12 and in combination with the rest of the limitations of claim 11; and“a light guiding member including a portion between a lower surface of the light-transmissive member and the light extraction surface of the light emitting element, and covering lateral surfaces of the light emitting element” as recited in claim 14 and in combination with the rest of the limitations are recited in claims 11 and 13.  	Claim 15 is also allowed for further limiting and depending upon allowable claim 14. 	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method of manufacturing a light emitting device, the method comprising “removing a portion of the temporary substrate at a first lower surface side of the base to form a second intermediate body having a second lower surface in which a lower surface of each of the element electrodes and a lower surface of each of the solders are located” in combination with “forming a pair of external connection electrodes on the second lower surface such that each of the pair of external connection electrodes covers a respective one of the pair of element electrodes and a respective one of the plurality of solders” as recited in claim 1. 	Claims 2-10 are also allowed for further limiting and depending upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NDUKA E OJEH/Primary Examiner, Art Unit 2892